FILED
                             NOT FOR PUBLICATION                            DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE ARMANDO DIAZ,                              No. 09-16352

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00912-OWW-
                                                 SMS
  v.

K. W. PRUNTY, Undersecretary; et al.,            MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Oliver W. Wanger, District Judge, Presiding

                            Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       California state prisoner Jorge Armando Diaz appeals pro se from the district

court’s judgment dismissing with prejudice Diaz’s 42 U.S.C. § 1983 action

claiming that the grievance process used by the California Department of

Corrections and Rehabilitation (“CDCR”) deprived him of his First and Fourteenth

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment right to access the courts. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s decision to dismiss for failure to

state a claim under the Prison Litigation Reform Act, Byrd v. Maricopa Cnty.

Sheriff’s Dep’t, 565 F.3d 1205, 1212 (9th Cir. 2009), and we affirm.

      Diaz contends that the CDCR’s process violated his right to access the

courts because a CDCR appeals coordinator rejected as untimely Diaz’s grievance

concerning certain searches for contraband. As a result, Diaz was unable to

properly exhaust his administrative remedies, leading to the dismissal of a previous

federal action challenging the searches. In order to allege a cognizable claim, Diaz

must plead, among other things, that prison officials caused his inability to access

the courts. See Crompton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Diaz

admits that the only cause of his failure to file a timely grievance was a delay in

obtaining evidence. However, Diaz was not required to submit evidence with his

grievance. See Cal. Code Regs., tit. 15, § 3084.2(a). CDCR officials thus did not

cause his inability to exhaust, and Diaz cannot show that the CDCR proximately

caused any denial of access he may have suffered.

      AFFIRMED.




                                           2